department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c o f f i c e o f t h e c h i e f c o u n s e l date number release date conex-108142-18 index honorable gurbir s grewal attorney_general office of the attorney_general department of law and public safety po box trenton nj dear attorney_general grewal thank you for your letter dated date about the date advisory issued by the irs concerning the deductibility of prepaid state or local real_property_taxes specifically you request clarification on whether cash-basis new jersey residents who paid local property taxes in are entitled to a deduction in for federal_income_tax purposes the tax cuts and jobs_act of tcja generally limits the deduction for state or local real_property_taxes and certain other taxes in to dollar_figure in light of this new limitation new jersey governor chris christie issued executive_order on date essentially requiring municipalities to accept payments for property taxes in calendar_year and to credit payments postmarked on or before date as received in calendar_year nj order the state_agency charged with implementing the nj order issued a similar requirement in local finance notice_2017_28 the nj order cites existing new jersey law that permit taxes to be received and credited prior to the dates otherwise fixed for payment n j rev stat sec_54 e and f provide that taxes may be received and credited as payments at any time even prior to the dates hereinbefore fixed for payment from the property owners their agents or lien holders conex-108142-18 prior to passage of the tcja the irs has consistently taken the position during examinations that the deduction for state and local real_property_taxes is allowable as long as the tax is both paid and imposed or assessed in the tax_year taxpayers have generally accepted this position on the rare occasions this position has been challenged courts have upheld the irs’s interpretation for example in 8_fedappx_262 4th cir the u s court_of_appeals for the fourth circuit upheld a u s tax_court decision disallowing the deduction for a prepayment of property taxes because the tax had not yet been assessed in response to numerous requests for immediate guidance following enactment of the tcja we issued an advisory ir-2017-20 on date and explained that a deduction is allowable if the tax was assessed in state or local law controls the imposition and assessment of real_property_taxes the tcja did not change sec_164 of the internal_revenue_code relating to property_tax prepayment as such the irs’s longstanding position remains the same and is reflected in the advisory thus if a state or local taxing jurisdiction imposed tax on real_property by the end of the amounts paid in are deductible on a taxpayer’s tax_return if the tax was not imposed by a state or local taxing jurisdiction by the end of the requirements for the deduction under sec_164 are not satisfied in that year and the deduction is therefore not allowable in i hope this information is helpful please call ------------------------- if you have questions --------------- at ---------------------- or me at sincerely scott k dinwiddie associate chief_counsel income_tax and accounting
